KRAMER, Judge,
dissenting:
As we have long held, the adjudication of claims by VA involves “chronological obligations.” Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). “The initial burden is on the shoulders of the veteran or the claimant” to submit a well-grounded claim. Murphy v. Derwinski, 1 Vet.App. 78, 81-82 (1990). As the majority acknowledges, Mr. Dillon, a handwriting expert, noted “substantial significant differences with respect to line quality, proportionality and individual letter formations” and opined that it is “highly probable” that the signature on the note submitted to VA is not that of the veteran. R. at 81. Given this expert opinion submitted by the appellant indicating forgery, there is no question that this claim is well grounded. Murphy, 1 Vet-App. at 81 (claim is well grounded where it is “plausible”).
When an appellant presents a well-grounded claim for VA benefits the second chronological obligation is triggered: VA has a duty to assist the appellant “in developing the facts pertinent to the claim.” 38 U.S.C. § 5107(a); see Allday v. Brown, 7 Vet.App. 517, 526 (1995); Littke v. Derwinski, 1 Vet.App. 90, 91-92 (1990); Murphy, 1 Vet.App. at 81-82 (once claimant submits plausible claim, i.e., one which is meritorious on its own or capable of substantiation, Secretary is obligated to assist in developing facts pertinent to claim); see also Elkins v. West, 12 Vet.App. 209, 219 (1999); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). “This duty is neither optional nor discretionary.” Schroeder v. Brown, 6 Vet.App. 220, 224 (1994). Once the duty to assist has been triggered, it applies to all identified documents that are facially relevant and available. See Fed. R.Evid. 401 (defining “relevant evidence” as “evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence”) (cited in Counts v. Brown, 6 Vet.App. 473, 476-77 (1994)). The majority’s central error consists of ignoring the chronological nature of the claims adjudication process. In the past we have recognized that where the Board fails to fulfil the duty to assist, its evaluation of the evidence is inherently flawed because all of the evidence was not before the Board and the effect of the unobtained evidence on the merits cannot be known. In Schroeder, VA failed to provide the veteran with a medical examination after he presented a well-grounded claim. 6 Vet.App. at 225. The Court held:
The net result of this failure to assist the appellant is that the Board’s conclusion that “[tjhere is no evidence showing that a lack of feeling in the right wrist or hand played a significant role in the injury to the right wrist ...” is a self-fulfilling prophe[c]y as long as the duty to assist is not carried out. Accordingly, we vacate the Board’s decision, and remand this matter for further development and readjudi-cation consistent with this opinion.
Id. Put simply, there can be no meaningful evaluation of the merits before all the identified, relevant evidence has been gathered.
In this case, both the appellant and her daughter have specifically averred that certain state court proceedings concerning the *509veteran’s estate, identified by court name and case number, contain court findings that the intervenor committed fraud in connection with the veteran’s estate, including forging legal documents. If so, although the majority has incorrectly narrowed its focus to the “authenticity of the veteran’s signature on the January 1991 note,” Op. at 507, such findings would appear to bear not only on the authenticity of the signature, but also on whether the veteran’s signature may have been obtained by fraud or coercion, and thus invalid. See Jones v. Brown, 6 Vet.App. 388, 390 (1994) (veteran must have intended to change beneficiary for writing to be valid) (citing Young v. Derwinski, 2 Vet.App. 59, 61 (1992)). Therefore, I believe that VA’s failure to assist the appellant in obtaining these documents was a violation of its duty under 38 U.S.C. § 5107(a), and, hence, that the Board acted prematurely in adjudicating the merits of the appellant’s claim, and its decision must be vacated.
Even assuming that no such duty exists, the appellant was, at the very least, entitled to a rationale from VA supporting a conclusion that the identified records are not relevant. In this case the Secretary has never addressed the appellant’s request, not even in his brief.
Inherent in the duty-to-assist obligation and the Gilbert explanation mandate is a requirement for the Secretary to respond to a claimant’s request for VA assistance one way or the other. If VA turns the request down because it finds that the requested information is not relevant or that the claim is not well grounded (a prerequisite to the triggering of the duty-to-assist obligation under section 5107(a), ... then the claimant will have the opportunity to try to convince VA that the information he seeks is relevant or that the claim is well grounded, or to submit other evidence as an alternative). In this case, the appellant received no response whatsoever except for the assertions in the Secretary’s brief that searching through the Nürnberg records “would be an unproductive use of [Government] resources.” ... On remand, the appellant’s request must be dealt with by VA directly.
Godwin v. Derwinski, 1 Vet.App. 419, 425 (1991). Accordingly, the appellant has been wrongfully denied the explanation to which she is entitled.
The majority vainly tries to justify its failure to enforce the duty to assist by citing to the Court’s decision in Forshey v. West, 12 Vet.App. 71 (1998). However, as the quotation used by the majority reveals, the issue in Forshey was whether the unobtained evidence would have been cumulative of the evidence already of record. In Forshey, the appellant asserted the duty to assist had been violated because the Secretary had failed to obtain photographs of an accident scene taken by a police officer. In that case, the Court already had before it the police officer’s written description of the accident scene, the appellant’s description, a description from a friend of the appellant, and the appellant’s own photographs of the accident scene. All of the available evidence provided essentially similar descriptions of the accident scene, and the appellant did not assert that the unobtained photographs would be inconsistent with the numerous, uncontra-dicted items already of record. Accordingly, the Court found that the duty to assist had not been violated because the relevant facts were already well documented by uncontra-dicted evidence and there was no “basis for believing that the photographs would be anything but cumulative of the evidence already in the record.” Id. at 75. In this case, unlike Forshey, the evidence is in conflict as to the relevant facts, and the Court has no basis for believing that the unobtained evidence would be cumulative of evidence already of record. Therefore, the majority’s reliance on Forshey is unquestionably misplaced.
The decision of the majority essentially holds that where the evidence of record supports the Board’s adverse conclusion, the Board’s failure to fulfill the duty to assist is harmless error. This result is not only inconsistent with “the strongly and uniquely *510pro-claimant” veterans benefits scheme recognized by our case law, the Federal Circuit, and the Supreme Court, see Hodge v. West, 155 F.3d 1356, 1362 (Fed.Cir.1998), its conclusion that an adequate analysis of the evidence of record can cure an incomplete record is inconsistent with any rational, fair system of adjudication, see Schroeder, swpra. I must, therefore, dissent.